                  UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS


OSCAR ALPHONSO ROSARIO,       )
aka “Oscar Rosario-Bautista,” )
                              )    CRIMINAL ACTION NO.
               Petitioner,    )    07-10200-DPW-14
                              )
v.                            )    CIVIL ACTION NO.
                              )    19-10263-DPW
UNITED STATES,                )
                              )
               Respondent     )
                              )

                      MEMORANDUM AND ORDER
                          July 8, 2019

     This habeas corpus proceeding under 28 U.S.C. § 2255 arises

out of the 2008 conviction upon a guilty plea of the Petitioner,

Oscar Alphonso Rosario,1 for a cocaine distribution conspiracy.

It appears to be prompted by the impending sentencing of Mr.

Rosario, who has pled guilty in the United States District Court

for the Southern District of New York to charges of illegal

reentry and separate charges of possession with intent to

distribute a controlled substance illegally.




1 During his plea colloquy before me in the underlying case, Mr.
Rosario, through counsel, stated that he was in custody under
the name “Oscar Rosario-Bautista.” The pending case against him
in the Southern District of New York has similarly been
captioned United States v. Rosario-Bautista. Criminal Action
No. 18-00009-ER (S.D.N.Y.). However, as I said I would during
the plea colloquy, I refer to the Petitioner as Mr. Rosario
because that is the name under which he was indicted, and under
which the case regarding him has proceeded in this court.
     On December 17, 2008, I sentenced Mr. Rosario to 60 months

incarceration, the mandatory minimum sentence, followed by four

years of supervised release.   Mr. Rosario was released from

Bureau of Prisons (“BOP”) custody on September 22, 2011 to a

detainer issued by Immigration and Customs Enforcement (“ICE”).

He was thereafter deported.

     Now having at some point illegally made his way back into

the United States, Mr. Rosario seeks to vacate his guilty plea

before me in light of evidence that Annie Dookhan, a chemist

working at a Massachusetts state testing laboratory, falsified

the results of several drug tests.    Mr. Rosario argues that the

Government’s failure to disclose information concerning Ms.

Dookhan’s fraudulent actions violated its obligations under

Brady v. Maryland, 373 U.S. 83 (1963), and rendered his guilty

plea unknowing and involuntary.

     For the reasons stated below, I will deny the petition for

a writ of habeas corpus and anticipatorily indicate my

disinclination to grant a writ of error coram nobis if it was to

be presented to me on this record.

                          I. BACKGROUND

A.   Factual Background Regarding Mr. Rosario’s 2006
     Transactions

     On May 1, 2007, Oscar Alphonso Rosario was charged along

with fifteen other defendants in a sealed complaint assigned to



                                  2
me in this court with conspiracy to possess with intent to

distribute and to distribute cocaine.   The Complaint detailed an

extensive investigation conducted by the Drug Enforcement Agency

(“DEA”) and Massachusetts State Police (“MSP”) into a cocaine

distribution network operating in Massachusetts.   During the

course of the investigation, law enforcement officers executed

multiple wire taps and recorded several phone calls between

members of the distribution network.

     As pertinent to Mr. Rosario’s involvement in the

conspiracy, law enforcement officers intercepted a series of

telephone calls between Mr. Rosario and two other members of the

conspiracy, Plinio Vizcaino and Yefrey Rodriguez2, discussing the

purchase and sale of a multi-kilogram quantity of cocaine.

During the first call, on December 10, 2006, Mr. Vizcaino asked

Mr. Rosario whether he had “a couple of whole cards,” referring

to kilogram quantities of cocaine.    Mr. Rosario responded that

he did not, and Mr. Vizcaino told him he needed “at least

three.”   Mr. Rosario said that he would “call ‘him’ and let

Vizcaino know” about the price.




2 The indictment included charges against Plinio Vizcaino similar
to those against Mr. Rosario. On November 20, 2008, Mr.
Vizcaino pled guilty to the conspiracy. He was sentenced on
July 9, 2009 to 30 months incarceration followed by 3 years of
supervised release. See United States v. Vizcaino, Criminal
Action No. 07-10200-DPW-16 (D. Mass. July 10, 2009). No charges
were filed against Mr. Rodriguez.


                                  3
     During the second phone call on December 14, 2006, Mr.

Rosario requested a kilogram of cocaine from Mr. Vizcaino and

asked if “‘the cards’ [referring to the cocaine] were ‘white’

(high quality) and not ‘beige.’”       Mr. Rosario then asked Mr.

Vizcaino if he would bring “the cards” to Mr. Rosario.      Later

that day, Mr. Rosario again spoke to Mr. Vizcaino and indicated

that a “Marlon” was going to buy “four cards” from Mr. Rosario.

Mr. Rosario said he would get three from a friend and that he

“was counting on ‘the one’ from” Mr. Vizcaino.      Intercepted

phone calls suggest that Mr. Vizcaino did, in fact, sell one

kilogram of cocaine to Mr. Rosario.      On December 16, 2006, Mr.

Vizcaino delivered another 400 grams of cocaine to Mr. Rosario.

     Though intercepted calls reveal that Mr. Rosario and Mr.

Vizcaino continued to purchase and sell cocaine from one another

at least through the end of December 2006, the Government

focused its case against Mr. Rosario on the two transactions on

December 14 and 16, 2006.3   Mr. Rosario’s only involvement beyond

December 2006 were two phone calls from February 21, 2007,

during which he asked Mr. Vizcaino if he had met with “Fiera.”




3 During sentencing, the Government argued that, based on these
phone calls, Mr. Rosario was accountable for 4.4 kilograms of
cocaine. Mr. Rosario disputed this amount and argued that he
was only responsible for the 1.4 kilograms that he actually
purchased from Mr. Vizcaino. In particular, Mr. Rosario argued
that his statement to Mr. Vizaino that he would get three
kilograms of cocaine from someone else was puffery.


                                   4
In these calls, Mr. Vizcaino told Mr. Rosario that he was

“working” and that he would “be ‘a few seconds’,” but there is

no indication that Mr. Rosario was looking to buy or sell drugs

or was personally involved in any other drug transactions.

     During the course of the investigation, law enforcement

agents also made four seizures of cocaine between February and

April 2007.   In total, agents seized seventeen kilograms of

cocaine.    Two kilograms seized on February 22, 2007 were

transmitted to the Massachusetts Department of Public Health for

testing.    The drugs were positively identified as cocaine by

Chemists Della Saunders and Annie Dookhan on March 19, 2007.4

Nothing in the record connected these two kilograms of cocaine

to Mr. Rosario: the two kilograms were seized as part of the

execution of a search warrant for an apartment where co-

Defendants Luis Castillo, Luis Rosario, and Carlos Bravo were

arrested.   There is no evidence that Mr. Rosario was present at

that apartment or had any contact with Mr. Castillo, Luis

Rosario, or Mr. Bravo.

     The Government has consistently conceded before me that the


4 The record in this case is not clear as to whether Annie
Dookhan was the primary chemist or merely the confirmatory
chemist. When considering whether two of Mr. Rosario’s co-
defendants were entitled to habeas relief on the basis of the
same laboratory test, I found that Ms. Saunders ran the primary
test and that Annie Dookahn was merely the confirmatory chemist.
See United States v. Bravo, 350 F. Supp. 3d 16, 20-21 (D. Mass.
2018).


                                  5
4.4 kilograms of cocaine discussed in the intercepted phone

calls between Mr. Rosario and Mr. Vizcaino were never recovered

by law enforcement.

B.   Procedural Background and the Present Petition

     1.   The Original Prosecution

     On June 14, 2007, a grand jury in this district charged Mr.

Rosario, along with fifteen co-defendants, with conspiracy to

possess with intent to distribute and to distribute cocaine, in

violation of 21 U.S.C. § 846.   At the time, Mr. Rosario was

already in custody, having self-surrendered on May 10, 2007.    On

August 14, 2008, Mr. Rosario, along with his co-defendant Devir

Leal, pled guilty without a formal plea agreement with the

Government.   During the plea colloquy, the Government stated

that, had the case proceeded to trial, it would have relied on

the conversations between Mr. Rosario and Mr. Vizcaino to

establish that Mr. Rosario intended to purchase and sell cocaine

and that he was accountable for 4.4 kilograms of cocaine.

     During the sentencing phase, Mr. Rosario objected to the

quantity of drugs attributed to him but did not contest the fact

that he purchased drugs from Mr. Vizcaino or that the drugs

were, in fact, cocaine.   In particular, Mr. Rosario argued that

his statement to Mr. Vizaino that he would get three kilograms




                                 6
of cocaine from someone else was puffery and that he should be

held responsible for only 1.4 kilograms of cocaine.5

     Mr. Rosario filed his initial sentencing memorandum on

November 12, 2008, in which he raised this objection to the

quantity of drugs, along with objections to the calculation of

his criminal history category and to the Government’s denial of

a safety valve proffer.   On November 20, 2008, I held the

initial sentencing hearing and heard arguments from both parties

with respect to the quantity of drugs and to Mr. Rosario’s

eligibility for a safety valve proffer.   In response to

representations from counsel that they would discuss further the

possibility of a safety valve proffer, I continued the hearing.


5 As noted by the Government during the November 20, 2008
hearing, Mr. Rosario faced a mandatory minimum sentence of five
years incarceration regardless of whether he was accountable for
1.4 kilograms or for 4.4 kilograms of cocaine. However, the
amount of cocaine informed my calculation of where to sentence
Mr. Rosario in relation to the Guideline range, even if I
ultimately decided to depart or vary. Because I found Mr.
Rosario was accountable for 4.4 kilograms of cocaine, he had a
base offense level of 30 and a total offense level of 27, after
accounting for his acceptance of responsibility. [PSR at
¶¶ 23-30]. Based on this calculation, and his criminal history
category, Mr. Rosario faced a Guideline sentence of 78 to 97
months. [PSR at ¶ 85].
  If Mr. Rosario was accountable only for 1.4 kilograms of
cocaine, his base offense level would have been 26, with a
downward departure for acceptance of responsibility to a total
offense level of 23. [PSR at 26-27, Objection #2]. His
Guideline range would have been 60 to 63 months (or 51 to 63
months in the absence of the 60-month mandatory minimum).
[Id.]. In short, my sentence varied to the bottom of the range
for which Mr. Rosario contended, and the sentence was limited
from further adjustment by the mandatory minimum.

                                 7
     On December 11, 2008, Mr. Rosario filed a supplemental

sentencing memorandum, raising similar arguments concerning the

calculation of his criminal history category.   On December 17,

2008, he filed a letter stating that he did not go forward with

the safety valve proffer.   That same day, following further

hearing, I sentenced Mr. Rosario to 60 months incarceration

followed by a four-year term of supervised release with credit

for time served.   As I reported in the Judgment papers, I

adopted the factual findings detailed in the Pre-Sentence

Report, specifically the drug weight of 4.4 kilograms.   However,

I varied from the Guideline Range and sentenced Mr. Rosario only

to the mandatory minimum sentence.

     Mr. Rosario was released from Bureau of Prisons custody to

an ICE detainer on September 22, 2011 and was deported on

November 17, 2011.   Since the Probation Office received no

information that he reentered the country, his period of

supervised release was terminated on September 21, 2015, its

original expiration date.

     2.   The Present Petition

     On June 30, 2017, a criminal complaint issued in the

Southern District of New York against Mr. Rosario for illegally

reentering the United States, in violation of 8 U.S.C. § 1326.6


6 The record is unclear as to when Mr. Rosario returned to the
United States. Agents from ICE learned on December 6, 2016 that


                                 8
See United States v. Rosario-Bautista.    Criminal Action No. 18-

00009-ER, Dkt. No. 1 (S.D.N.Y. June 30, 2017).   On January 5,

2018, the Government filed a multi-count information, charging

Mr. Rosario both with illegal reentry into the United States and

with possession with intent to distribute a controlled substance

illegally, in violation of 21 U.S.C. § 841.    Id. at Dkt. No. 12

(S.D.N.Y. Jan. 5, 2018).   That same day, Mr. Rosario waived his

right to an indictment.    Id. at Dkt. No. 13 (S.D.N.Y Jan. 5,

2018).

     On September 11, 2018, Mr. Rosario filed a motion to

dismiss the information with respect to the illegal reentry

count.   That motion was denied by Judge Edgardo Ramos of the

Southern District of New York on November 5, 2018.    Id. at Dkt.

No. 34 (S.D.N.Y. Nov. 7, 2018).

     On February 11, 2019, Mr. Rosario filed the present

petition for a writ of habeas corpus in this court to vacate his

conviction on the basis that his plea was not knowing and

voluntary because Annie Dookhan was involved in testing at least

some of the cocaine seized during the investigation of the




he had been arrested in New York for criminal possession of
stolen property. See United States v. Rosario-Bautista,
Criminal Action No. 18-00009-ER, Dkt. No. 44 (S.D.N.Y. May 17,
2019).



                                  9
cocaine conspiracy.7   The Government responded to the petition in

due course.    Mr. Rosario subsequently pled guilty in the

Southern District of New York on February 26, 2019 and is

scheduled to be sentenced on July 24, 2019.8    Id. at Dkt. No. 46

(S.D.N.Y. May 23, 2019).

     On March 4, 2019, I ordered the parties to file further

submissions responding to the question whether Mr. Rosario was

“in custody” and consequently, may pursue a § 2255 motion.    I

also ordered the transcripts of certain prior proceedings in

this court be produced on an expedited basis.    The transcripts

of the Plea Colloquy and the November 2008 Sentencing hearing

were produced and the parties have completed filing their

submissions.




7 Two other defendants, Carlos Bravo and Luis Rosario initially
pled guilty but sought to withdraw their guilty pleas after
information about Annie Dookhan came to light. See United
States v. Bravo, Criminal Action No. 07-10200-DPW-1, Dkt. No.
315, habeas petition filed as Civil Action No. 17-12065-DPW (D.
Mass March 4, 2014); United States v. Luis Rosario, Criminal
Action No. 07-10200-13, Dkt. No. 318, habeas petition filed as
Civil Action No. 17-12065-DPW (D. Mass March 4, 2014). I
treated the motions to withdraw the guilty pleas as motions for
collateral relief under 28 U.S.C. § 2255 and denied both on
November 21, 2018. See Bravo, 350 F. Supp. 3d 16.
8 Mr. Rosario’s sentencing was initially scheduled for May 29,

2019. Rosario-Bautista, Criminal Action No. 18-00009-ER, Dkt.
No. 45 (S.D.N.Y. May 20, 2019). However, a few days before
sentencing, Mr. Rosario moved without objection to continue the
sentencing at least partly in anticipation of this court’s
decision with respect to his § 2255 petition. Id. Judge Ramos
granted that motion on May 23, 2019. Id. at Dkt. No. 46
(S.D.N.Y. May 23, 2019).


                                 10
            II.   PROCEDURAL BARRIERS TO HABEAS RELIEF

     As a preliminary matter, Mr. Rosario may proceed on his

petition for habeas relief only if he satisfies the procedural

requirements set forth in 28 U.S.C. § 2255.   To be entitled to

relief, Mr. Rosario must: (A) be “in custody under sentence of a

court”; and, (B) must file his petition within one year from the

latest of - (1) “the date on which the judgment of conviction

becomes final;” (2) “the date on which the impediment to making

a motion created by governmental action . . . is removed;”

(3) “the date on which the right asserted was initially

recognized by the Supreme Court . . . and made retroactively

applicable to cases on collateral review;” or (4) “the date on

which the facts supporting the claim . . . presented could have

been discovered through the exercise of due diligence.”   28

U.S.C. §§ 2255(a), 2255(f).9   Mr. Rosario has failed to satisfy


9 The Supreme Court has consistently acknowledged that a federal
prisoner seeking a writ of habeas corpus has procedurally
defaulted claims that were without justification not raised
first on direct review. Bousley v. United States, 523 U.S. 614,
622 (1998); see also Oakes v. United States, 400 F.3d 92, 95
(1st Cir. 2005). A petitioner may overcome procedural default
either by showing “‘cause’ excusing his . . . procedural
default, and [ ] ‘actual prejudice’ resulting from the errors of
which he complains,” United States v. Frady, 456 U.S. 150,
167-67 (1982), or by showing that “the constitutional error
‘probably’ resulted in the conviction of one who was actually
innocent.” Schlup v. Delo, 513 U.S. 298, 322 (1995).
  Because Mr. Rosario pled guilty, did not proceed to trial, and
did not appeal, there is no question that his claims were not
presented to the First Circuit on direct appeal and are
therefore procedurally defaulted unless he can overcome that

                                11
both the custody and the timeliness requirements and therefore

may not proceed under section 2255.

A.   Custody

     Under federal law, any individual seeking post-conviction

relief through a writ of habeas corpus must be “in custody” in

order to maintain a statutory cause of action10 under the Anti-

Terrorism and Effective Death Penalty Act (“AEDPA”).   See 28




default either by a showing of “cause and actual prejudice” or
of actual innocence. Mr. Rosario has not articulated any claim
of actual innocence. See infra note 13. He argues simply that
he overcomes procedural default by his showing of “cause and
actual prejudice.”
   As Mr. Rosario argues, the complained-of misconduct by Annie
Dookhan did not become public until 2012, several years after
Mr. Rosario pled guilty and the period of time for him to appeal
his conviction expired. This is sufficient to show “cause” for
his failure to challenge the knowing and voluntary nature of his
plea on appeal. The question of prejudice is inextricably tied
to the question of whether Mr. Rosario can succeed on the merits
of his petition. Consequently, I proceed to address the
petition as if Mr. Rosario could overcome procedural default and
address the merits directly.
   I also observe that procedural default is an affirmative
defense that must be raised by the Government. Oakes, 400 F.3d
at 96. The Government has failed to raise it here.
10 The Supreme Court has been careful to observe that the custody

requirement is a statutory one. This means a petitioner who is
not “in custody” when a court hears the merits of his claim may
still have Article III constitutional standing to pursue his
claim. See generally, e.g., Spencer v. Kemna, 523 U.S. 1 (1998)
(holding that the collateral consequences of a criminal
conviction constitute an injury-in-fact that satisfies the
requirement for Article III standing, even if the prisoner has
been released from custody); Lane v. Williams, 455 U.S. 624
(1982) (holding that a habeas petition was not moot even if the
petitioner was released from custody while the petition was
pending); Carafas v. LaVallee, 391 U.S. 234 (1968) (same).


                               12
U.S.C. § 2255.11   Specifically, the language of section 2255

makes clear that “the habeas petitioner be ‘in custody’ under

the conviction or sentence under attack at the time his petition

is filed.”   Maleng v. Cook, 490 U.S. 488, 490-91 (1989) (per

curiam) (emphasis added).   “The custody requirement of the

habeas corpus statute is designed to preserve the writ of habeas

corpus as a remedy for severe restraints on individual liberty,”

Hensley v. Municipal Court, San Jose Milpitas Judicial District,

411 U.S. 345, 351-52 (1973), and the Supreme Court has generally

interpreted the phrase “in custody” broadly to apply both to

physical imprisonment and “other restraints on a man’s liberty

[that are] not shared by the public generally.”    Jones v.

Cunningham, 371 U.S. 236, 240 (1963).

     In doing so, the Supreme Court has held that a criminal

defendant is “in custody” if he has been released on parole (or

supervised release).   Id. at 241-43.   The Court has also


11Section 2254, which applies to state prisoners, carries a
similar “custody” requirement. The vast majority of cases
interpreting what it means for a prisoner to be “in custody”
arise in the context of § 2254. The First Circuit has held that
“the ‘in custody’ requirement of an actual restraint on liberty
applies equally to proceedings under § 2254 and § 2255.” United
States v. Michaud, 901 F.2d 5, 7 (1st Cir. 1990) (per curiam).
Moreover, when reading the two statutes in parallel, it makes
sense for the phrase “in custody” to have the same meaning in
both. See Erienbaugh v. United States, 409 U.S. 239, 243-44
(1972) (“The rule [that a legislative body uses a particular
word with a consistent meaning] is but a logical extension of
the principle that individual sections of a single statute
should be construed together.”).


                                 13
recognized that a defendant released on personal recognizance –

for example, because his sentence is stayed while his conviction

is being reviewed on appeal or through collateral attack, or

because his conviction had been vacated and he has been released

on bail (or bond) pending retrial – is also “in custody” because

the restraints on his freedom are functionally identical to the

restraints placed on someone on parole.   Hensley, 411 U.S. at

351-52; see also Justices of Boston Municipal Court v. Lydon,

466 U.S. 294, 300 (1984).   Similarly, “for purposes of habeas

relief, consecutive sentences should be treated as a continuous

series; a prisoner is ‘in custody’ . . . ‘if any consecutive

sentence [the prisoner is] scheduled to serve was imposed as the

result of a deprivation of constitutional rights.’”   Garlotte v.

Fordice, 515 U.S. 39, 40-41 (1995) (citing Peyton v. Rowe, 391

U.S. 54 (1968) (holding that a prisoner is “in custody” and may

challenge a sentence, the term of which has run, under § 2241 if

he is serving a consecutive sentence imposed at the same time as

the challenged sentence when the petition is filed.)); see also

Maleng, 490 U.S. at 493 (holding that a petitioner in federal

custody was “in custody” under § 2254 and therefore could

challenge a state sentence that he was serving concurrently).

     Though the Court has construed the phrase “in custody”

broadly, it has stopped short of allowing its extension to

include a petitioner “whose sentence has fully expired at the


                                14
time his petition is filed, simply because that conviction has

been used to enhance the length of a current or future sentence

imposed for a subsequent conviction.”    Maleng, 490 U.S. at 491

(emphasis in original).   “[O]nce a sentence imposed for a

conviction has completely expired, the collateral consequences

of that conviction are not themselves sufficient to render an

individual ‘in custody’ for the purpose of a habeas attack upon

it.”    Id. at 492; see also Tinder v. Paula, 725 F.2d 801, 803

(1st Cir. 1984) (“After the expiration of a term of

imprisonment, parole, or probation, however, the state no longer

has special supervisory authority over the person.    Thus, a

sentence that has been fully served does not satisfy the custody

requirement of the habeas statute, despite the collateral

consequences that generally attend a criminal conviction.”);

Johnson v. Ashe, 421 F. Supp. 2d 339, 342 (D. Mass. 2006)

(holding that the requirement that the petitioner register as a

sex offender upon release from prison does not mean he would

continue to be “in custody” under AEDPA).   A contrary ruling,

the Supreme Court held, “would read the ‘in custody’ requirement

out of the statute.”    Maleng, 490 U.S. at 492.

       I conclude Mr. Rosario was not “in custody” for the

purposes of a § 2255 challenge to his 2008 conviction at the

time he filed the petition now before me.   Mr. Rosario was

released from BOP custody to an ICE detainer on September 20,


                                 15
2011 and subsequently deported on November 17, 2011.    His period

of supervised release was formally terminated on September 21,

2015, more than three years before the present petition for

habeas relief was filed and more than one year before he

returned to BOP custody in the Southern District of New York in

connection with the separate charge now pending against him

there.    See United States v. Rosario, Criminal Action No. 18-

00009-ER, Dkt. No. 4 (S.D.N.Y. Aug. 2, 2017).

     Consequently, between September 21, 2015 and December 2016,

when he was first arrested in New York, there were no formal

restraints on Mr. Rosario’s liberty, much less constraints that

were functionally identical to those placed on someone on

parole.    See e.g., Hensley, 411 U.S. at 351-52.   Any period of

incarceration or supervision imposed after September 21, 2015

was imposed by a New York court in conjunction with a

prosecution against him for his actions in that state, not in

connection with the 2008 conviction in this court.    While it is

certainly possible that Mr. Rosario’s freedom should have been

restricted after his return to the United States as a result of

my judgment imposing supervision in this case, no such

restriction was, in fact, imposed.

     Furthermore, the only restriction that remained in force

and limited Mr. Rosario in any way when he returned to the

United States was the order of removal that that I signed after


                                 16
his sentencing.   However, this kind of injunctive order, which

apparently has since been fully executed, did not impose

restraints on liberty equivalent to those placed on a person

under supervision.   Cf. Hensley, 411 U.S. at 351-52; see also

Johnson, 421 F. Supp. 2d at 342 (holding that mandatory

registration as a sex offender does not constitute “custody”

under AEDPA).

     Mr. Rosario cannot seek post-conviction relief because he

was not “in custody” as required by 28 U.S.C. § 2255.   That

being said, I recognize Mr. Rosario may still be entitled to

relief through a writ of error coram nobis.   See, e.g., United

States v. Morgan, 346 U.S. 502, 512-13 (1954); United States v.

Sawyer, 239 F.3d 31, 37 (1st Cir. 2001).   Mr. Rosario has not

expressly sought such relief at this point.

     Nevertheless, I will address the current petition on the

merits as if it were a petition for a writ of error coram nobis

and offer anticipatory indicative observations, cf. FED. R. APP.

P. 12.1, in order to avoid the risk of further delaying his

sentencing12 in the Southern District of New York.




12Mr. Rosario’s sentencing was originally scheduled for May 29,
2019, and was continued to July 24, 2019 both in anticipation of
this memorandum and because Mr. Rosario’s counsel in the
Southern District of New York had not yet received certain
medical records. See Rosario-Bautista, Criminal Action No. 18-
00009-ER, Dkt. No. 46 (S.D.N.Y. May 23, 2019).


                                17
B.   Timeliness

     Before turning to the merits of Mr. Rosario’s claim for

relief from the perspective of coram nobis, I pause briefly to

observe that, even if Mr. Rosario were still in custody when he

filed the present petition for relief under § 2255, his petition

nevertheless would be untimely. Section 2255 imposes a one-year

statute of limitations on all petitions for habeas relief that

starts to run from the latest of:

     (1) the date on which the judgment of conviction becomes
     final; (2) the date on which the impediment to making a
     motion created by governmental action in violation of the
     Constitution or laws of the United States is removed, if
     the movant was prevented from making a motion by such
     governmental action; (3) the date on which the right
     asserted was initially recognized by the Supreme Court, if
     that right has been newly recognized by the Supreme Court
     and made retroactively applicable to cases on collateral
     review; or (4) the date on which the facts supporting the
     claim or claims presented could have been discovered
     through the exercise of due diligence.

28 U.S.C. § 2255(f).

     Here, Mr. Rosario filed his habeas petition on February 11,

2019, almost a decade after his conviction became final

following entry of judgment and expiration of time to appeal.

There is no allegation that the Government affirmatively

prevented Mr. Rosario from seeking habeas relief, even if it did

not inform Mr. Rosario personally of Annie Dookhan’s misconduct.

Nor does Mr. Rosario rest his claim on some new rule of

constitutional law.    Consequently, the present petition is



                                 18
timely only if the “the facts supporting the claim or claims

presented could have been discovered through the exercise of due

diligence” on or after February 11, 2018, one year before the

date on which the present petition was filed.   28 U.S.C.

§ 2255(f)(4).

     That is not the circumstance here.    To be sure, Mr. Rosario

could not reasonably have discovered the underlying factual

predicate for his claim – that Annie Dookhan falsified

laboratory results – before August 2012, when news of her

misconduct came to light.   However, given the publicity

surrounding the allegations against Annie Dookhan, I cannot say

that, had Mr. Rosario been present in the United States, he

would have been unable to find information about Annie Dookhan,

and about its potential relation to his case, through an

exercise of due diligence prior to 2018.   At the latest, Mr.

Rosario would have been on notice by 2014 - when two of his co-

defendants, Carlos Bravo and Luis Rosario, sought to withdraw

their plea of guilty on the basis that the fraud perpetuated by

Annie Dookhan rendered their pleas unknowing and involuntary –

that something was amiss.

     I recognize the statute of limitations under § 2255 is not

unyieldingly rigid.   Both the Supreme Court and the First

Circuit have held that the “one-year limitations period is

subject to equitable tolling in appropriate instances.”      Ramos-


                                19
Martinez v. United States, 638 F.3d 315, 322 (1st Cir. 2011)

(applying the reasoning of Holland v. Florida, 560 U.S. 631

(2010) (holding that the one-year limitations period applicable

to state prisoners seeking habeas relief is subject to equitable

tolling)).   The statute of limitations may be tolled “in cases

in which circumstances beyond the litigant’s control have

prevented [him] from promptly filing.”   Id. (internal quotations

and citations omitted).   To carry his burden and show that he is

entitled to equitable tolling, a habeas petitioner “must show

(1) that he has been pursuing his rights diligently; and

(2) that some extraordinary circumstance stood in his way and

prevented timely filing.”   Id. at 323 (internal quotations and

citations omitted).13


13Similarly, “actual innocence, if proved, serves as a gateway
through which a petitioner may pass whether the impediment is a
procedural bar . . . or, as in this case, expiration of the
statute of limitations.” McQuiggin v. Perkins, 133 S. Ct. 1924,
1928 (2013). However, Mr. Rosario has not advanced an actual
innocence claim. He certainly has not argued that, in light of
Annie Dookhan’s misconduct, “it is more likely than not that no
reasonable jury would convict him.” Bousley, 523 U.S. at 623
(internal citations omitted).
  Instead, Mr. Rosario has argued only that his guilty plea was
not knowing and voluntary and that, had he been aware of Annie
Dookhan’s misconduct, he would have gone to trial rather than
pled. To be sure, a claim of actual innocence is one of many
factors a court ordinarily must consider when deciding whether
to allow a defendant to withdraw a guilty plea under FED. R. CRIM.
P. 11(d). United States v. Pizarro-Berrios, 448 F.3d 1, 4 (1st
Cir. 2006) (citing United States v. Padilla-Galarza, 351 F.3d
594, 597 (1st Cir. 2003)). However, Mr. Rosario’s argument that
his plea was not knowing and voluntary does not automatically
raise a claim of actual innocence, especially because he argues


                                20
     Though he has not done so explicitly, Mr. Rosario might

argue that the statute of limitations should be tolled while he

was outside the United States because he could not reasonably

have sought relief during that time.   I am not unsympathetic to

this argument, especially because Mr. Rosario did not

voluntarily leave the country at the conclusion of his period of

incarceration: he was removed pursuant to an ICE detainer.     I am

not convinced, however, that this constitutes an “extraordinary

circumstance” that warrants equitable tolling, even if there was

some evidence of record — or even some suggestion — that Mr.

Rosario had otherwise been diligent in pursuing his rights.

     However, if the statute of limitations could be equitably

tolled while Mr. Rosario was out of the country, the clock

certainly started to run once he returned.   At the absolute

latest, then, Mr. Rosario had one year from August 1, 2017, when

he returned to federal custody, to seek habeas relief in this

court.    He failed to do so.

     Formally, Mr. Rosario’s petition under § 2255 is time-

barred.   However, here again, cf. supra note 8, the Government

has declined to object to the petition on the basis of the




that the question of the reliability of the test results goes to
the sufficiency of the Government’s case against him and not to
whether he is factually innocent. See Bousley, 523 U.S. at 623
(“In this regard . . . ‘actual innocence’ means factual
innocence, not mere legal insufficiency.”).


                                21
statute of limitations.    See Smoak v. United States, 12 F. Supp.

3d 254, 262 (D. Mass. 2014) (“Statutes of limitations in the

habeas context are affirmative defenses . . . Although a court

may raise a statute of limitations issue in a 2255 case sua

sponte, generally it should give habeas petitioners advance

notice and an opportunity to respond to a statute of limitations

defense before dismissing a case sua sponte.” (citing, inter

alia, Turner v. United States, 699 F.3d 578, 587 n. 9 (1st Cir.

2012))).   Moreover, I note petitions for writs of error coram

nobis are generally not subject to statutes of limitations.

See, e.g., United States v. Morgan, 346 U.S. 502, 507 (1954).

     In the interest of completeness and more particularly

because the petitioner has not had an opportunity to address my

sua sponte consideration of the statute of limitations, I will

not dismiss the petition on the basis that it is untimely under

§ 2255.    I will instead continue to consider the merits on an

indicative basis.

                          III.   THE MERITS

     In his petition for relief under section 2255, Mr. Rosario

argues that his guilty plea was neither knowing nor voluntary

because it was secured as a result of fraud: in essence, Mr.

Rosario argues, he would not have pled guilty if he had known

that some of the cocaine seized as a result of the investigation

into the conspiracy in which he was involved was tested by Annie


                                  22
Dookhan.   Inherent in this argument is his claim that, by

failing to disclose information concerning Annie Dookhan’s

fraudulent conduct, the Government violated its obligations

under Brady v. Maryland, 373 U.S. 83 (1963).

     I have already determined that Mr. Rosario has failed to

satisfy the procedural requirements set forth in section 2255,

and therefore, does not have a statutory cause of action to seek

habeas relief under AEDPA.    See supra Section II.A.    However, in

such circumstances, I may be called upon to consider his

petition as one seeking a writ of error coram nobis consistent

with my authority under the All Writs Act, 28 U.S.C. § 1651.

See, e.g., Morgan, 346 U.S. at 512-13; United States v. Sawyer,

239 F.3d 31, 37 (1st Cir. 2001).

     Consequently, I will briefly address whether a writ of

coram nobis is, in fact, appropriate here before turning first

to Mr. Rosario’s Brady argument and then to his argument that

his plea was not knowing and voluntary.

A.   The Availability of Coram Nobis

     At common law, a writ of error coram nobis (or coram vobis)

was “[a] writ of error directed to a court for review of its own

judgment and predicated on alleged errors of fact.”      Coram

Nobis, BLACK’S LAW DICTIONARY (10th ed. 2014).   Though the Federal

Rules of Civil Procedure eliminated the writ in the context of

civil litigation, both the Supreme Court and the First Circuit


                                  23
have been clear that the writ is still “available as a remedy of

last resort for the correction of fundamental errors of fact or

law” in criminal cases.    United States v. George, 676 F.3d 249,

253 (1st Cir. 2012); see also Morgan, 346 U.S. at 507, 512-13.

     Coram nobis is an “extraordinary remedy,” and “may not

issue when other remedies, including habeas corpus, are

available.”    Murray v. United States, 704 F.3d 23, 27 (1st Cir.

2013).    Consequently, a petitioner may not “resort to coram

nobis merely because he has failed to meet the AEDPA’s

gatekeeping requirements” by timely filing a petition for habeas

corpus.    Barreto-Barreto v. United States, 551 F.3d 95, 103 (1st

Cir. 2008); see also United States v. Barrett, 178 F.3d 34,

54-55 (1st Cir. 1999).

     Here, the factual circumstances of Mr. Rosario’s petition

present a clean vehicle for the application of the writ: the

conduct underlying Mr. Rosario’s claim for relief – the fraud

perpetrated by Annie Dookhan – was certainly extraordinary and,

if relevant to Mr. Rosario’s prosecution, could constitute a

fundamental error that corrupted at least some of the evidence

that may have been offered against him.   Moreover, Mr. Rosario

did not have recourse to the traditional methods of post-

conviction review: Annie Dookhan’s wrongdoing did not come to

light until after Mr. Rosario had been released from BOP custody

and deported from the United States.   By the time Mr. Rosario


                                 24
returned to the United States and had access to the courts to

raise a habeas claim, his period of supervised release had

terminated and he was no longer “in custody” under AEDPA.14    A

writ of error coram nobis, then, would provide the only avenue

through which Mr. Rosario may challenge the validity of his plea

on the basis of fraud perpetrated by Annie Dookhan.

     Mr. Rosario might be entitled to relief under a writ of

error coram nobis if he can “explain his failure to seek earlier

relief from the judgment, show that he continues to suffer

significant collateral consequences from the judgment, and

demonstrate that the judgment resulted from an error of the most

fundamental character.”   George, 676 F.3d at 254 (citing

Barrett, 178 F.3d at 56 n. 20); see also United States v.

Sawyer, 239 F.3d 31, 38 (1st Cir. 2001); United States v.

Woodward, 2017 WL 4684000 at *4 (D. Mass. Oct. 18, 2017), aff’d

905 F.3d 40, 43 (1st Cir. 2018).     “Even if the petitioner meets

all three of the conditions in [this] test, the court retains




14I assume here that Mr. Rosario did not return to the United
States until shortly before he was arrested in New York in late
2016. See Rosario-Bautista, Criminal Action No. 18-00009-ER,
Dkt. No. 44 (S.D.N.Y. May 17, 2019).   It is, of course,
possible that he returned to the United States before his period
of supervised release was terminated on September 21, 2015, but
there is no evidence of record to suggest that he did. He
certainly was not under the supervision of the Probation
Department of this court after his return, and therefore did not
have the kind of constraints on his liberty that would satisfy
the “in custody” requirement of AEDPA. See supra Section II.A.


                                25
discretion to grant or deny the writ, depending on the facts and

circumstances of the individual case.”    Murray, 704 F.3d at

29-30.

       When the claimed error is a failure on the part of the

Government to disclose material information, “[the court] will

use the materiality standard of Brady v. Maryland . . . and its

progeny” to evaluate the claim.    Id. (citing Brady, 373 U.S.

83).   This means that, to succeed, the petitioner must show that

the withheld evidence was material, such that there is a

“reasonable probability that, had the evidence been disclosed,

the result of the proceedings would have been different.”       Id.

However, “[l]ike the three-part eligibility test, materiality is

a necessary but not sufficient condition for sustaining a

petition for coram nobis on a nondisclosure theory” because a

failure to disclose even material evidence may not rise to the

level of a “fundamental error” in every circumstance.     Id.

       Here, Mr. Rosario has satisfied the first two prongs of the

tripartite test established to evaluate his petition for a writ

of error coram nobis.    His immigration circumstances explain his

failure to seek earlier relief.    He has also demonstrated that

he continues to suffer collateral consequences from the

judgment, especially because his conviction in this district

increases his criminal history category and, by extension,

significantly increases his Sentencing Guideline range in the


                                  26
Southern District of New York.    See Rosario-Bautista, Criminal

Action No. 18-00009-ER, Dkt. No. 44 at 2 (S.D.N.Y. May 17, 2019)

(detailing the calculation of the Sentencing Guidelines for Mr.

Rosario in the Southern District of New York).15

     I therefore focus my attention on the third prong – whether

the Government’s failure to disclose information concerning

Annie Dookhan violated its obligations under Brady, 373 U.S. 83,

and its progeny and constituted a “fundamental error” given the

circumstances.

B.   The Brady Claim

     The Supreme Court in Brady, 373 U.S. 83, held that “the

suppression by the prosecution of evidence favorable to the

accused upon request violates due process where the evidence is

material either to guilt or punishment, irrespective of the good

faith or bad faith of the prosecution.”    Brady v. Maryland, 383

U.S. 83, 87 (1963).    In subsequent cases, the Court clarified

that Brady requires prosecutors to turn over all material

exculpatory evidence that is in the hands of the government,

even if the prosecutor was not aware of the information at the




15I note that these collateral consequences also give rise to a
concrete injury-in-fact and provides Mr. Rosario with Article
III standing to pursue his claim. See generally, Spencer, 523
U.S. 1 (holding that the collateral consequences of a criminal
conviction constitute an injury-in-fact that satisfies the
requirement for Article III standing, even if the prisoner has
been released from custody).


                                 27
time of trial and even if the defendant does not explicitly

request the material.   See generally, e.g., Strickler v. Green,

527 U.S. 263 (1999) (holding that Brady requires the prosecutor

to provide defense counsel with impeachment evidence, even if

that evidence is not explicitly requested); United States v.

Agurs, 427 U.S. 92 (1976) (same); Kyles v. Whitley, 514 U.S. 419

(1995) (holding that the material exculpatory evidence must be

turned over to the defendant even when it is in the hands of law

enforcement and when the prosecutor was unaware of its

existence).

     For evidence to fall within the scope of Brady, however, it

must be material, meaning “there is a reasonable probability

that, had the evidence been disclosed to the defense, the result

of the proceeding would have been different.”    United States v.

Bagley, 473 U.S. 667, 682 (1985).    In this context, “[a]

‘reasonable probability’ is a probability sufficient to

undermine the confidence in the outcome.”    Id.16   Mr. Rosario


16There is also a reasonable argument here, though the
Government does not make it, that Mr. Rosario’s claim falls
outside the scope of Brady because the Government itself was
unaware of Annie Dookhan’s misconduct at the time of Mr.
Rosario’s initial prosecution. In the context of a motion for a
new trial under FED. R. CRIM. P. 33, the First Circuit has held
that there is a distinction between motions premised on newly
discovered evidence – that is, evidence unknown to anyone in the
government, including law enforcement, at the time of trial –
and motions based on Brady violations. See, e.g., United States
v. Misla-Aldarondo, 478 F.3d 52, 65 n. 8 (1st Cir. 2007)
(discussing this distinction); United States v. Josleyn, 206


                                28
cannot make such a showing here.     First, the Government during

the plea colloquy indicated that, had the case gone to trial,

the only evidence against Mr. Rosario would have been a series

of phone calls in December 2006 discussing the purchase and sale

of cocaine.   It stated explicitly that it would not have relied

on any cocaine seizures and certainly did not seek to introduce

evidence of the cocaine seized on February 22, 2007 and

subsequently tested by Annie Dookhan.    Though Mr. Rosario argues

that he discussed the cocaine seized on February 22, 2007 with

Mr. Vizcaino during a recorded phone call, there is no

indication that the Government planned to use that phone call,

or the drugs, as evidence against Mr. Rosario.    I cannot say,

then, that impeachment evidence regarding the reliability of




F.3d 114, 151 (1st Cir. 2000) (same). “The standard applied to
new trial motions based on Brady violations is [ ] more
favorable to defendants” because it does not require a strict
showing of actual prejudice. Josleyn, 206 F.3d at 151.
  However, Mr. Rosario chose not to go to trial, so this
distinction is irrelevant. See Ferrara v. United States, 456
F.3d 278, 289 (1st Cir. 2006) (holding that a defendant may
“collaterally attack his sentence on the ground that his guilty
plea was not knowing or voluntary if his claim is based on
evidence not available to him at the time of the plea,” without
distinguishing between evidence that is newly discovered and
evidence that was withheld as the result of a Brady violation);
see also United States v. Ruiz, 536 U.S. 622, 628-29 (2001)
(holding that “the Constitution does not require the prosecutor
to share all useful information [especially impeachment
information] with the defendant” before he pleads guilty because
“impeachment information [in particular] is special in relation
to the fairness of a trial, not in respect to whether a plea is
voluntary.” (emphasis in original)).

                                29
laboratory tests is material when there is no basis for

concluding the results of those tests likely would have been

presented to a jury.

     Second, even if the results would have been introduced, and

even if the test results, if done properly, would have shown

that the evidence seized on February 22, 2007 was not, in fact,

cocaine, the outcome of the proceeding would not have changed.

Mr. Rosario was charged with, and pled guilty to, conspiracy to

possess with intent to distribute cocaine and not with the

substantive offense.   To support such a conviction, the

Government needed to show beyond a reasonable doubt simply that

Mr. Rosario “had the specific intent to violate the substantive

statute” and agreed to do so, not that he actually possessed or

distributed cocaine.   United States v. Giry, 818 F.2d 120,

125-26 (1st Cir. 1987).

     The question whether the substance Mr. Rosario sought to

purchase and distribute was, in fact, cocaine — as Mr. Rosario

admitted — is irrelevant to the conspiracy charge against him.

See, e.g., Giry, 818 F.2d at 126-26 (“[T]he crime of conspiracy,

whether under the drug statute or under the general conspiracy

statute, is complete upon the agreement to do an unlawful act as

implemented by one or more over acts.   Factual impossibility is

no defense.”); United States v. Dixon, 449 F.3d 194, 202 (1st

Cir. 2006) (“Since the elements of [inchoate] offenses


                                30
[including conspiracy and attempt] do not require that the

unlawful goal be achieved, factual impossibility is

irrelevant.”); United States v. Turner, 501 F.3d 59, 70 (1st

Cir. 2007) (“While the substantive crime that is the object of

the conspiracy may be impossible to achieve, the conspiracy

nevertheless qualifies as an offense for which a person may be

prosecuted under federal law.”).

     I cannot say, then, that information about Annie Dookhan’s

misconduct was “material,” even if it was potentially

exculpatory or if it could have been valuable for the sake of

impeachment had the lab results been presented at trial.   Mr.

Rosario has not met his burden of showing that the Government

violated its obligations under Brady; he certainly has not shown

that the proceedings against him were tainted by a fundamental

error such that he is entitled to a writ of error coram nobis.

See Murray, 704 F.3d at 30.

C.   Whether the Plea Was Knowing and Voluntary

     For the sake of completeness, I will also briefly address

Mr. Rosario’s claim that his plea of guilty was not knowing and

voluntary.17   Because a defendant who pleads guilty


17Mr. Rosario has not argued here that he is actually innocent
of the charges against him. For a habeas petitioner to make
such a claim, he must show that “it is more likely than not that
[in the absence of the alleged constitutional violation,] no
reasonable juror would have convicted him in light of the new
evidence.” Schlup, 513 U.S. at 326-27 (citing Murray v.


                                 31
“simultaneously waives several constitutional rights,” “if a

defendant’s guilty plea is not equally voluntary and knowing, it

has been obtained in violation of due process and is therefore

void.”   McCarthy v. United States, 394 U.S. 459, 467 (1969).

The requirement that a guilty plea be knowing and voluntary is

particularly important because, by entering a plea of guilty, a

defendant admits “all essential elements of a criminal charge,”

including the charge’s factual predicates.   Id.   Consequently,

while a guilty plea ordinarily forecloses the usual avenues

through which he may challenge his conviction or sentence, a

defendant nevertheless may “collaterally attack his sentence on

the ground that his guilty plea was not knowing or voluntary.”

Ferrara v. United States, 456 F.3d 278, 289 (1st Cir. 2006).

     Ordinarily, to challenge his guilty plea through a habeas

petition, Mr. Rosario would have to show that “some egregiously

impermissible conduct . . . antedated the entry of his plea” and

that “the misconduct influenced his decision to plead guilty or,

put another way, that it was material to that choice.”    Id.   The

standard is not so clearly articulated in the context of a

petition for a writ of error coram nobis, and the First Circuit



Carrier, 477 U.S. 478, 496 (1986)); see also supra note 13. In
any event, because Mr. Rosario was convicted of conspiracy,
rather than a substantive offense involving actual cocaine, I
find that any evidence of Annie Dookhan’s misconduct does not
weigh in a determination whether it is more likely than not that
no reasonable juror could have found Mr. Rosario guilty.


                               32
has cautioned that “‘[w]hen a defendant seeks to vacate a guilty

plea conviction by way of coram nobis, red flags accompany that

request’ and ‘great caution is warranted.’”   Williams v. United

States, 858 F.3d 708, 718 (1st Cir. 2017) (citing George, 676

F.3d at 257-58).   “Because custody no longer attaches and

liberty is no longer at stake, an inquiring court should pay

particular attention to whether there is some basis for thinking

that the defendant is at least arguably guilty,” George, 676

F.3d at 257; the core of the inquiry remains the question of

fundamental error.

     Mr. Rosario’s claim fails under either standard.      First,

even if I assume that Annie Dookhan’s conduct was sufficiently

attributable to the Government to constitute “egregiously

impermissible conduct” under Ferrara v. United States, 456 F.3d

278 (1st Cir. 2006),18 Mr. Rosario has not shown that the

misconduct influenced his decision to plead guilty.   As


18When confronted with a similar case stemming from Annie
Dookhan’s misconduct, the First Circuit declined to answer the
question whether Annie Dookhan’s conduct was “attributable to
the government by virtue of Dookhan’s relationship to the
prosecution team,” and focused instead on the question of
materiality. See Wilkins v. United States, 754 F.3d 24, 28 (1st
Cir. 2014). Taking my cue from the First Circuit, I have
similarly focused on the question of materiality when
considering whether two of Mr. Rosario’s co-defendants, Mr.
Bravo and Luis Rosario, were entitled to habeas relief. Bravo,
350 F. Supp. 2d at 22. There, I held that the defendants “have
failed to demonstrate that knowledge of Ms. Dookhan’s misconduct
would have been material to their decisions to plead guilty.”
Id. at 24.


                                33
discussed above, Mr. Rosario was charged with an inchoate

offense and the charges were supported through evidence of a

series of phone calls that demonstrated Mr. Rosario’s intent to

purchase cocaine from Mr. Vizcaino and sell it to a third party.

There is no indication that Mr. Rosario was connected to the

cocaine that was seized on February 22, 2007 and tested by Ms.

Dookhan with a colleague, or that any information concerning

that seizure influenced his decision to plead guilty to

conspiracy.   The Government made clear that it did not intend to

introduce evidence related to cocaine testing in support of its

case-in-chief.   Consequently, I cannot say that newly-discovered

evidence of Annie Dookhan’s wrongdoing would have been material

to Mr. Rosario’s decision to plead guilty.

     In that connection, I find and conclude that Annie

Dookhan’s conduct, though certainly egregious, does not give

rise in this case to the kind of fundamental error that would

entitle Mr. Rosario to a writ of error coram nobis.   This is

especially true since I have found that the Government presented

sufficient evidence – in the form of the December 2006 phone

calls – from which a jury could find Mr. Rosario guilty of

conspiracy to possess with intent to distribute and to

distribute cocaine irrespective of any testimony regarding Annie

Dookhan.




                                34
     Based upon the record, I offer an indicative ruling that,

even if a request was properly before me, I would decline to

issue a writ of error coram nobis in this case to vacate the

guilty plea the defendant knowingly and voluntarily entered

before me.

                         IV. CONCLUSION

     For the foregoing reasons, the petition for a writ of

habeas corpus under § 2255 is DENIED.   Further finding that a

writ of error coram nobis, if properly pressed, should not issue

on the record here, I direct the Clerk to Dismiss the case.




                              /s/ Douglas P. Woodlock_________
                              DOUGLAS P. WOODLOCK
                              UNITED STATES DISTRICT JUDGE




                               35
